Citation Nr: 0011924	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  96-05 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for right 
knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied entitlement to service connection for 
left knee disability, low back disability and PTSD, and a May 
1996 decision of the RO in Cleveland, Ohio, which continued a 
noncompensable evaluation for the veteran's right knee 
disability.  In a May 999 rating decision, the evaluation for 
the veteran's right knee disability was increased to 10 
percent, effective December 17, 1995.  The veteran has 
continued his appeal for a higher evaluation. 


REMAND

In his October 1994 notice of disagreement, the veteran 
stated that his right ankle injury was incurred in service.  
The Board interprets this statement as expressing 
disagreement with the June 1994 denial of service connection 
for right ankle disability.  Accordingly, the RO should issue 
a statement of the case covering that issue.

With respect to the service connection issues certified for 
consideration by the Board, the Board notes that the veteran 
was notified by letter in June 1994 of the June 1994 rating 
decision denying the service connection claims.  In response 
to the veteran's timely submission of a notice of 
disagreement with the June 1994 rating decision, the RO 
issued a statement of the case to the veteran and his 
representative on September 6, 1995.  In a cover letter and 
VA Form 9 sent with the statement of the case, the veteran 
was informed of the time limit for perfecting his appeal with 
the submission of a substantive appeal.  

In a statement submitted in October 1995, the veteran 
referred to receiving VA treatment for his knee (which knee 
was not specified) and to seeking non-VA treatment for PTSD 
because the VA medical center had been too slow.  He did not 
mention his low back in this statement.  There is no 
indication that he intended this statement to serve as his 
substantive appeal.  To the contrary, he specifically 
indicated in this statement that a signed Form 9 (substantive 
appeal) would be submitted at his RO hearing.  Although the 
veteran was provided a hearing before a hearing officer at 
the RO in February 1996, the appeal period had expired by 
then.  Therefore, the Board is prepared to dismiss the appeal 
for service connection for left knee disability, low back 
disability and PTSD.  However, the veteran should be provided 
a statement of the case on the timeliness issue before the 
Board decides this matter.   

The Board further notes that although the veteran submitted a 
timely notice of disagreement with a July 1997 rating 
decision which determined that new and material evidence had 
not been received to reopen a claim for service connection 
for low back disability or left knee disability, he has not 
been provided a statement of the case on these new issues.

With respect to the veteran's claim for an increased 
evaluation for right knee disability, the Board notes that 
the veteran has been provided recent VA examinations 
pertaining to this disability but the examination reports do 
not include an adequate assessment of all functional 
impairment due to the disability.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be provided a 
statement of the case on the issues 
of whether he has submitted a timely 
substantive appeal with respect to 
the June 1994 rating decision 
denying service connection for left 
knee disability, low back disability 
and PTSD; whether new and material 
evidence has been received to reopen 
claims for service connection for 
left knee and low back disabilities; 
and entitlement to service 
connection for right ankle 
disability.  He should be informed 
of the requirements to perfect an 
appeal with respect to these issues.

2.  The RO should contact the 
veteran and request that he provide 
the names, addresses and approximate 
dates of treatment for all VA health 
care providers who may possess 
additional records pertinent to the 
issues on appeal, and for all non-VA 
health care providers who may 
possess additional records pertinent 
to his claim for an increased 
evaluation for right knee 
disability.  When the requested 
information and any necessary 
authorization are received, the RO 
should attempt to obtain a copy of 
all indicated records which are not 
already associated with the claims 
file.  In any event, the RO should 
obtain and associate with the claims 
file all treatment records, i.e., 
outpatient records and/or hospital 
summaries, for the veteran from the 
VA Medical Center in Cincinnati, 
Ohio, reflecting treatment of the 
veteran for the service-connected 
right knee disability since April 
1999. 

3.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the extent of 
impairment from the veteran's 
service-connected right knee 
disability.  All indicated studies, 
including x-ray studies, must be 
performed.  The physician should 
identify all current manifestations 
of the right knee disability.  The 
extent of any instability and 
subluxation should be noted.  Tests 
of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should 
also be requested to identify any 
objective evidence of pain.  In 
reporting the results of range of 
motion testing, the examiner should 
identify all excursions of motion 
accompanied by pain.  To the extent 
possible, the examiner should assess 
the extent of any pain.  The 
physician should also express an 
opinion concerning whether the 
service-connected disability would 
be productive of additional 
functional impairment on repeated 
use or during flare-ups (if the 
veteran describes flare-ups), and, 
if feasible, express this in terms 
of additional degrees of limitation 
of motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  The 
physician should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.  The claims files, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.

4.  Thereafter, the RO must review 
the claims files and ensure that all 
development actions, including the 
medical examination and opinions, 
have been conducted and completed in 
full.  If any development is 
incomplete, the RO should take 
appropriate corrective action. 

5.  Then, the RO should undertake 
any other indicated development and 
readjudicate the issue of 
entitlement to a rating in excess of 
10 percent for right knee 
disability.  The RO should consider 
all pertinent diagnostic codes under 
the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, 
incoordination and pain on movement 
of a joint.  The RO should also 
consider whether the components of 
the disability should be separately 
rated.  If the benefit sought on 
appeal is not granted to the 
veteran's satisfaction, the RO 
should issue a supplemental 
statement of the case and provide 
the veteran and his representative 
with an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



